Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12481 Page 1 of 21



                                  IN THE UNITED STATES DISTRICT COURT
                                            DISTRICT OF UTAH


     VIVINT, INC.,                                               MEMORANDUM DECISION AND
                                                                 ORDER OVERRULING
                                               Plaintiff,        DEFENDANT’S RULE 72(a)
                                                                 OBJECTION TO MAGISTRATE
                                                                 JUDGE’S ORDER AS IT RELATES TO
                             v.
                                                                 ALARM.COM’S MOTION FOR
                                                                 PROTECTIVE ORDER
     ALARM.COM INC.,

                                             Defendant.             Case No. 2:15-cv-392
                                                                 District Judge Clark Waddoups


         Before the court is Alarm.com’s objection to two discovery rulings issued by Magistrate

  Judge Romero—(1) a ruling granting Vivint’s Motion to Compel Alarm.com to produce source

  code and (2) an order denying Alarm.com’s Motion for Protective Order. This court only

  addresses the second ruling in this order. As explained below, because the Magistrate Judge’s

  Order denying Alarm.com’s Motion for Protective Order was neither clearly erroneous nor

  contrary to law, the court the court OVERRULES Alarm.com’s Rule 72(a) objection as it relates

  to Alarm.com’s Motion for Protective Order.

                                             Background

   SecureNet Litigation

         On September 11, 2015, Icontrol Networks, Inc. filed a complaint for patent infringement

  against SecureNet Interactive Technologies (SecureNet) in the district of Delaware. (See ECF

  No. 1; 1:15-cv-807 (D. Del.).) On March 27, 2017, the parties agreed “to substitute Alarm.com”

  as a plaintiff in that action. (See ECF No. 28; 1:15-cv-807 (D. Del.).)

         According to Alarm.com, “[t]he Delaware court entered [a] Stipulated Protective Order

  on July 13, 2017.” (ECF No. 295-1 at 3.) Relevant here, the Protective Order provides that

  “[p]rotected Information shall not be distributed, disseminated or otherwise produced by a

                                                   1
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12482 Page 2 of 21



  Receiving Party, except for transmission to qualified recipients, without the written permission

  of the producing party, or, in the alternative, by further order of the Court.” (ECF No. 295-10 at

  17.) The Protective Order also provides: “Other Proceedings: By entering this order and limiting

  disclosure of information from this case, the Court does not intend to preclude another court

  from finding that information may be relevant and subject to disclosure in another case. Any

  person or party subject to this order who becomes subject to a request or motion to disclose

  another party’s Protected Information shall promptly notify that party of the request or motion so

  that the party may have an opportunity to appear and be heard on whether that information

  should be disclosed.” (ECF No. 295-1 at 22.)

         On October 30, 2018, SecureNet filed in the Delaware case two sealed opening briefs

  relevant to the present dispute. The first was a brief in support of its motion for summary

  judgment, and the second was a brief in support of its motion to exclude the expert opinions of

  Brett Reed. (ECF Nos. 174 & 176; 1:15-cv-807 (D. Del.).) In the brief in support of the Motion

  for Summary Judgment, SecureNet sought “summary judgment of indefiniteness, lack of

  standing for [Alarm.com], no lost profits, no pre-suit damages and no pre-suit damages for

  indirect infringement.” (ECF No. 179 at 10; 1:15-cv-807 (D. Del.) (redacted version).) In the

  brief in Support of its Motion to Exclude Brett Reed, SecureNet wrote “[o]n July 17, 2018,”

  Alarm.com’s “damages expert Brett Reed submitted an expert report seeking lost profits and

  reasonable royalty damages . . . .” (ECF No. 178 at 7; 1:15-cv-807 (D. Del.) (redacted version).)

  SecureNet sought to “exclude the lost profits and secondary considerations opinions of” Brett

  Reed. (ECF No. 178 at 6; 1:15-cv-807 (D. Del.).)

         On December 21, 2018, the district court in Delaware entered an order granting in part

  and denying in part SecureNet’s Motion for Summary Judgment. (See ECF No. 214 at 14; 1:15-



                                                   2
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12483 Page 3 of 21



  cv-807 (D. Del.) (“For the foregoing reasons, the Court GRANTS Defendant’s Motion for

  Summary Judgment as to pre-assignment lost profits and pre-suit liability for indirect

  infringement of the patents-in-suit and DENIES Defendant's Motion as to indefiniteness of the

  term ‘objects’ and Plaintiff Alarm.com’s standing.”).) On January 8, 2019, the district court in

  Delaware entered an order granting in part and denying in part SecureNet’s Motion to Exclude

  Brett Reed. (ECF No. 217 at 2; 1:15-cv-807 (D. Del.)

         A jury trial was held between February 4, 2019 and February 8, 2019. (See ECF No. 293–

  297; 1:15-cv-807 (D. Del.)

         On February 7, 2019, SecureNet moved for Judgment as a Matter of Law. (See ECF No.

  266; 1:15-cv-807 (D. Del.) Relevant here, SecureNet argued that “the court should grant

  judgment as a matter of law as to damages,” in part, because it argued that Alarm.com had “not

  provided sufficient evidence from which the jury could award the reasonable royalty” it sought.

  (See ECF No. 266 at 21; 1:15-cv-807 (D. Del.) SecureNet argued that “Alarm.com seeks a

  reasonable royalty of $1.50 per user per month.” (See ECF No. 266 at 21; 1:15-cv-807 (D. Del.)

  SecureNet argued that Alarm.com had “relied solely on the testimony and exhibits of Mr. Reed

  to meet its burden of proving the reasonably royalties it” sought. (See ECF No. 266 at 21; 1:15-

  cv-807 (D. Del.) SecureNet argued that Alarm.com had relied on “an agreement between

  Alarm.com and Vivint, Inc.,” among other agreements, to support “his reasonable royalty

  analysis.” (See ECF No. 266 at 22; 1:15-cv-807 (D. Del.)

         Also relevant here, SecureNet argued that “[t]he Vivint Agreement is not a comparable

  license because it involves patents unrelated to the Asserted Patents.” (See ECF No. 266 at 23;

  1:15-cv-807 (D. Del.) SecureNet argued further that “Mr. Reed admitted that he has no evidence

  that the technology included in the Vivint Agreement is technologically comparable to the



                                                   3
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12484 Page 4 of 21



  Asserted Patents.” (See ECF No. 266 at 23; 1:15-cv-807 (D. Del.) SecureNet also argued that

  “[t]he basic fact that companies were operating in the same general field is also insufficient to

  establish comparability between their patents.” (See ECF No. 266 at 23; 1:15-cv-807 (D. Del.)

          On February 8, 2019, the jury reached its verdict and submitted a jury verdict form. (See

  ECF No. 271 at 9; 1:15-cv-807 (D. Del.) Relevant here, the jury was tasked with deciding

  whether Alarm.com had proved that SecureNet had infringed any one of three patents—the ’931

  Patent, the ’619 Patent, and the ’844 Patent. (See ECF No. 271 at 1–5; 1:15-cv-807 (D. Del.) The

  jury found that Alarm.com had not proved infringement for any of the three patents at issue.

  (See ECF No. 271 at 1–5; 1:15-cv-807 (D. Del.) Because the jury failed to find infringement, it

  did not have to decide the issue of whether Alarm.com had proven lost profits or reasonable

  royalties for sales of SecureNet’s Accused Products. (See ECF No. 271 at 8; 1:15-cv-807 (D.

  Del.)

          Alarm.com “move[d] for a new trial or JMOL of infringement on the asserted claims of

  the ’619 and ’931 patent[s].” (ECF No. 299 at 2; 1:15-cv-807 (D. Del.) The Delaware district

  court denied that motion. (ECF No. 299 at 20; 1:15-cv-807 (D. Del.)

  Close of Fact Discovery in This Case

          On September 4, 2018, this court granted the parties’ stipulated motion to extend fact

  discovery to December 7, 2018. (ECF No. 213 at 1.) That order also provided that “[t]he times

  and deadlines set forth herein may not be modified without the approval of the Court and on a

  showing of good cause . . . .” (ECF No. 213 at 1.)

  November 2018 Subpoena

          Prior to the discovery deadline, “[o]n November 9, 2018, Vivint served SecureNet with a




                                                   4
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12485 Page 5 of 21



  subpoena comprising 14 requests for documents . . . seeking SecureNet business records.”1

  (ECF No. 315 at 6; see also ECF No. 295-2 at 6–7.)


  1
   Request No. 1: Documents sufficient to disclose each and every name or other identifier under which you have
  marketed any Platform-enabled service or feature, from 2014 to the present.

  Request No. 2: Documents sufficient to identify each and every Platform-enabled service or feature, from 2014 to
  the present.

  Request No. 3: For every Platform-enabled service or feature not available as of January 1, 2014, documents
  sufficient to disclose the date on which that service or feature became available.

  Request No. 4: Documents sufficient to identify each and every Package, including, to the extent applicable, every
  name under which that Package has been marketed or sold.

  Request No. 5: Documents sufficient to identify, by Package, all the services and features included in every
  Package—including, if the composition of the Package has not been constant from 2014 to the present, documents
  sufficient to disclose the date(s) on which any services or features were added to or removed from that Package.

  Request No. 6: Documents sufficient to disclose, by Package, your pricing for every Package—including, if the
  pricing of the Package has not been constant from 2014 to the present, documents sufficient to disclose when each
  pricing change went into effect.

  Request No. 7: Documents sufficient to disclose the number of subscribers or users of every Platform from 2014 to
  the present, by month, Dealer, Package, and zip code.

  Request No. 8: Documents sufficient to disclose the number of new subscribers or users of every Platform from
  2014 to the present, by month, Dealer, Package, and zip code.

  Request No. 9: Exemplary marketing materials for every Platform, Package, and Platform enabled service and
  feature, from 2014 to the present.

  Request No. 10: Documents sufficient to disclose, by brand and model, every in-home panel that has been supported
  by any Platform at any time from 2014 to the present—including, if compatibility for any panel has not been
  constant from 2014, documents sufficient to disclose the date(s) on which the panel became or ceased to be
  supported by the Platform.

  Request No. 11: Documents sufficient to identify any limitations, whether by source or type, on the use of any on-
  premise interactive-security or other home-automation equipment with any Platform, from 2014 to the present—
  including, if compatibility for any such equipment has not been constant from 2014, documents sufficient to disclose
  the date(s) on which equipment became or ceased to be supported by the Platform.

  Request No. 12: Documents sufficient to identify, by type and provider, cellular networks utilized in connection
  with any Platform at any time from 2014 to the present—including, if network utilization has not been constant from
  2014, documents sufficient to disclose the date(s) on which each network began or ceased to be used.

  Request No. 13: Documents sufficient to identify every mobile-device application (“app”) in production in
  connection with any Platform at any time from 2014, and every version of every such app—including, if app
  availability or support has not been constant from 2014, documents sufficient to disclose the date(s) on which each
  app and each version of each app became or ceased to be available or supported.

  Request No. 14: Executable code for every app, and every version of every app, in production in connection with
  any Platform at any time from 2014 to the present.

                                                           5
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12486 Page 6 of 21



  Vivint’s Counsel’s December 5, 2018 Letter

         On December 5, 2018, one of Vivint’s attorneys sent one of Alarm.com’s attorneys an

  email letter “to identify fact discovery that Vivint [was still seeking,] including unresolved

  discovery issues.” (ECF No. 295-9 at 2.) The email addressed four topics: deposition discovery,

  written discovery, third-party subpoenas, and supplementation. (ECF No. 295-9 at 2–4.) The

  email explained that “Vivint [was] working with” “SecureNet Technologies, LLC,” among other

  companies, “to complete their productions in response to document subpoenas.” (ECF No. 295-9

  at 3–4.)

  Alarm.com’s Counsel’s December 7, 2018 Letter

         On December 7, 2018, one of Alarm.com’s attorneys responded to Vivint’s letter. (ECF

  No. 296-4 at 2.) The letter provided, in relevant part:

         this letter confirms the parties’ agreement that 1) their December 5 letters
         constitute the entirety of the open issues on fact discovery and 2) timeliness is not
         a basis to object to continued discussion of the issues enumerated in the
         December 5 letters. Alarm.com, however, expressly reserves the right to object to
         any of these topics on other grounds.

  (ECF No. 296-4 at 2.) The agreement was not formalized by a stipulation or court order

  modifying the scheduling order or discovery deadline.

  SecureNet’s Counsel Emails Alarm.com’s Counsel

         Nine months later, on August 29, 2019, SecureNet’s counsel sent an email to

  Alarm.com’s counsel. That email provided, in relevant part:

         I’m reaching out because SecureNet received the attached subpoena and
         Protective Order in connection with a case pending in the District of Utah, Vivint,
         Inc. v. Alarm.com, Inc. (2:15-cv-00392). After conferring with counsel for Vivint,
         they have narrowed their requests to only (1) the damages expert reports (i.e.,
         Brett Reed and Doug Kidder) and (2) unredacted summary judgment and Daubert
         briefing regarding lost profits from the Alarm.com v. SecureNet matter.

         Pursuant to the Protective Order in the Alarm/SecureNet case, I am notifying you


                                                    6
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12487 Page 7 of 21



          of SecureNet’s intention to comply with the Vivint subpoena as narrowed. We
          understand that Alarm.com is subject to the Protective Order in the
          Vivint/Alarm.com case and has already disclosed Alarm.com confidential
          information pursuant to that Protective Order. As such, we do not anticipate any
          objections from Alarm.com regarding SecureNet’s compliance with this
          subpoena. Absent any objection from you, we will produce the relevant
          documents on September 4, 2019.

  (ECF No. 295-3 at 2.)

  Vivint and Alarm.com Exchange Letters

          A few days later, on September 6, 2019, Vivint’s counsel sent Alarm.com’s counsel a

  letter that provided, in relevant part:

          As you know Vivint served a subpoena on SecureNet in November 2018.
          Alarm.com did not object to this subpoena. We have been working with
          SecureNet to get a production of documents responsive to the subpoena. During
          our discussions we have agreed with SecureNet that the damages expert reports
          and related briefing in SecureNet’s recent litigation against Alarm.com would
          provide Vivint the necessary information responsive to the subpoena as well as
          save SecureNet significant expense in serving documents separately.

  (ECF No. 295-4 at 2.) On September 10, 2019, Alarm.com’s attorney sent a letter responding to

  Vivint’s letter—providing, in relevant part:

          Your letter states that you are asking SecureNet to produce “damages expert
          reports and related briefing in SecureNet’s recent litigation against Alarm.com” in
          response to the subpoena. We have reviewed the subpoena, and the materials you
          are now seeking are not responsive to any of the fourteen requests in the
          subpoena. We thus do not understand the basis for seeking these materials from
          SecureNet under the subpoena. If you disagree, please let us know the request or
          requests in the subpoena to which Vivint believes these materials are responsive,
          and the basis for believing so.

  (ECF No. 295-5 at 2.) The parties exchanged at least three more letters before Alarm.com moved

  for a protective order. (See ECF Nos. 295-7 at 2; ECF No. 295-8 at 2.)

  Alarm.com Moves for a Protective Order

          On September 20, 2019, Alarm.com moved the court “under Fed. R. Civ. P. 26(c)(1) for

  a protective order prohibiting Vivint from seeking . . . expert reports and briefing from” the


                                                   7
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12488 Page 8 of 21



  Delaware SecureNet litigation. (ECF No. 295 at 2.) Alarm.com argued that “[g]ood cause for

  issuance of the requested protective order exists for three independent reasons.” (ECF No. 295 at

  2.) First, Alarm.com argued that “the requested expert reports and briefs are not relevant to any

  claim or defense in this case.” (ECF No. 295 at 3.) Second, Alarm.com argued that “Vivint’s

  request is not covered by its subpoena and is therefore an untimely new request.” (ECF No. 295

  at 3.) Third, Alarm.com argued that “the documents are not in possession or custody of

  SecureNet.” (ECF No. 295 at 3.)

  Vivint Files Opposition to Alarm.com’s Motion

         On September 27, 2019, Vivint filed its Opposition. (ECF No. 296 at 1.) Vivint argued

  that “Alarm.com’s motion for protective order should be denied because: 1) Alarm.com lacks

  standing to object to the third-party subpoena; 2) the documents are relevant; 3) the documents

  are responsive to the subpoena; and 4) the documents are within the possession/custody of

  SecureNet.” (ECF No. 296 at 1.)

         Regarding its third argument, Vivint provided:

         Third, Alarm.com expressly agreed that Vivint could pursue documents from
         SecureNet past December 7, 2018. At Alarm.com’s suggestion, Vivint provided a
         list of outstanding fact discovery issues in a December 5, 2018 letter, which
         included the SecureNet subpoena. (Ex. 3). Alarm.com confirmed that those
         issues addressed in the December 5 letter would be continued past December 7,
         2018 (Ex. 4). Thus, SecureNet’s production of the requested expert reports and
         briefing are within Alarm.com’s agreed upon extension.

  (ECF No. 296 at 2.) Vivint did not explain how the Delaware SecureNet materials were

  responsive to the November 2018 subpoena.

  Magistrate Judge Hears Argument

         On December 16, 2019, Magistrate Judge Romero heard argument on Alarm.com’s

  Motion for Protective Order. (ECF No. 306.) At the hearing, Judge Romero addressed the fact



                                                   8
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12489 Page 9 of 21



  that fact discovery had closed on December 7, 2019, but noted that the parties’ informal

  agreement extended fact discovery passed that date.2 Judge Romero, on at least two occasions,

  expressed her frustration with the parties having entered into the informal agreements.3

  Joint Motion to Extend Discovery

           On February 4, 2020, the parties filed a Joint Motion to Extend Discovery. (ECF No.

  318.) In this Joint Motion, the parties provided that “[p]rior to the close of fact discovery on

  December 7, 2018 under the current Scheduling Order, the parties reached an informal

  agreement to complete a limited list of outstanding fact discovery issues.” (ECF No. 318 at 1.)

  On February 5, 2020, Judge Romero granted that motion, extending the date to conduct

  depositions of certain witnesses until March 27, 2020.

                             Relevant Federal Rules of Civil Procedure

           The present dispute relates to two topics—third-party subpoenas and the court’s

  scheduling order. At least four Federal Rules of Civil Procedure are relevant here—(I) Rule

  16(f), (II) Rule 26(c), (III) Rule 29(b), (IV) and Rule 45(d).

      I.       Rule 16(f)

           Relevant here, Rule 16(f) provides that “[o]n motion or on its own, the court may issue

  any just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney

  . . . fails to obey a scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(C).


  2
    (ECF No. 313 at 4; Tr. 4: 17–25 (“I want to make sure that I understand what operative discovery deadline we’re
  operating under. It seems you all have an informal agreement which I think has been encompassed in a December
  5th and a December 7th letter. And I just want to make sure that's correct because when I look at the docket I see an
  order was entered saying it closed on the 7th but then I saw those two letters in the pleadings and I think those are
  the only letters that I saw. So from your perspective, do those letters encompass the discovery that still remains to
  be done?”).)
  3
    (ECF No. 313 at 8; Tr. 84: 2–4 (“I mean you both conceded through these informal agreements which have really
  mucked things up, um, that you still have expert discovery to be done.”); ECF No. 313 at 93; Tr. 93: 11–13 (“And
  then as I indicated at the start of the hearing, I think you all have mucked up these issues with your informal
  discovery extensions.”).)

                                                            9
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12490 Page 10 of 21



      II.       Rule 26(c)

      Rule 26(c) provides, in relevant part:

             A party or any person from whom discovery is sought may move for a protective
             order in the court where the action is pending . . . The motion must include a
             certification that the movant has in good faith conferred or attempted to confer
             with other affected parties in an effort to resolve the dispute without court action.
             The court may, for good cause, issue an order to protect a party or person from
             annoyance, embarrassment, oppression, or undue burden or expense, including . .
             . forbidding the disclosure or discovery.

   Fed. R. Civ. P. 26(c)(1)(A).

      III.      Rule 29(b)

             Relevant here, Rule 29(b) provides: “[u]nless the court orders otherwise, the parties may

   stipulate that . . . other procedures governing or limiting discovery be modified--but a stipulation

   extending the time for any form of discovery must have court approval if it would interfere with

   the time set for completing discovery, for hearing a motion, or for trial.” Fed. R. Civ. P. 29(b).

      IV.       Rule 45(d)

             Relevant here, Rule 45(d) provides that “[o]n timely motion, the court for the district

   where compliance is required must quash or modify a subpoena that . . . requires disclosure of

   privileged or other protected matter, if no exception or waiver applies.” Fed. R. Civ. P.

   45(d)(3)(A)(iii).

                                                  Standard

             Under Federal Rule of Civil Procedure 72(a), a district court is required to “consider

   timely objections [to a nondispositive order from a magistrate judge] and modify or set aside any

   part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also 28

   U.S.C. § 636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter under this

   subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous



                                                      10
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12491 Page 11 of 21



   or contrary to law.”). “Under Rule 72, a district court is ‘required to ‘defer to the magistrate

   judges ruling unless it is clearly erroneous or contrary to law.’” Raytheon Co. v. Cray, Inc., No.

   2:16-MC-898-DAK, 2017 WL 823558, at *2 (D. Utah Mar. 2, 2017) (quoting Allen v. Sybase,

   Inc., 468 F.3d 642, 658–59 (10th Cir. 2006)). “The ‘clearly erroneous’ standard under Rule 72(a)

   applies to factual findings.” Id. (citation omitted). “In order for a district court to overturn a

   magistrate judge’s decision as clearly erroneous, the court must be left with a ‘definite and firm

   conviction that a mistake has been committed.’” Id. (citation omitted). “Under the ‘contrary to

   law’ standard, the district court conducts a plenary review of the magistrate judge’s purely legal

   determinations, setting aside the magistrate judge's order only if it applied an incorrect legal

   standard.” Id. (citation omitted).

                                                  Analysis

           As an initial matter, the court notes that both parties are represented by sophisticated

   counsel. The court further notes that Alarm.com, in its motion for protective order to the

   Magistrate Judge, moved the court for relief under a single rule—rule 26(c)(1). (See ECF No.

   295 at 2 (“Alarm.com respectfully moves the Court, under Fed. R. Civ. P. 26(c)(1), for a

   protective order prohibiting Vivint from seeking . . . expert reports and briefing from [the

   Delaware litigation].”).) Whether Alarm.com may have been entitled to the relief they seek under

   a rule other than Rule 26(c) is therefore not relevant to the present dispute.

           As explained below, because the Magistrate Judge’s Order was neither clearly erroneous

   nor contrary to law, the court OVERRULES Alarm.com’s Objection.

           The court addresses (I) Alarm.com’s standing argument; (II) Alarm.com’s argument that

   Vivint’s “narrowed” request from SecureNet constitutes “an untimely new request;” (III)

   Alarm.com’s argument that the documents are not in the possession or custody of SecureNet;



                                                      11
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12492 Page 12 of 21



   and (IV) Alarm.com’s argument that a protective order should issue because “the requested

   expert reports and briefs are not relevant to any claim or defense in this case.”

       I.       Standing

             The Magistrate Judge’s Order provided that “Defendant lacks standing to bring the

   present motion.” (ECF No. 312 at 5.) Alarm.com argues that the Order “is contrary to law”

   because “Alarm.com has standing because it is a party in this case.” (ECF No. 315 at 11

   (emphasis in original) (citing Fed. R. Civ. P. 26(c)(1).) The Order is not contrary to law because

   the Magistrate Judge, after stating that Alarm.com lacked standing, nevertheless resolved the

   parties’ discovery dispute on “the substantive merits.” (ECF No. 312 at 6 (“Notwithstanding the

   court’s misgivings that a protective order is the appropriate motion before us, the substantive

   merits of Defendant’s general objection to the third-party subpoena fail to justify entry of a

   protective order.”).) In order for this court to sustain Alarm.com’s Rule 72(a) objection,

   Alarm.com must establish that the Order’s resolution of the dispute on the substantive merits was

   contrary to law.

       II.      Alarm.com’s Argument that the Subpoena Constituted an Untimely New Request

             In its Motion to the Magistrate Judge, Alarm.com argued that “Vivint’s request is not

   covered by its subpoena and is therefore an untimely new request.” (ECF No. 295 at 3.) This is

   so, Alarm.com argued, because “[f]act discovery closed on December 7, 2018, and Vivint did

   not preserve such a request in its December 5, 2018 letter regarding outstanding discovery.”

   (ECF No. 295 at 3.)

             In her Order, the Magistrate Judge found “the third-party subpoena timely” because it

   “was sent on November 9, 2018, well before the official close of fact discovery.” (ECF No. 312

   at 6.)



                                                    12
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12493 Page 13 of 21



          Alarm.com argues in its Objection to this court that the Magistrate Judge’s Order “fails to

   recognize that, while the parties agreed that Vivint could pursue the Subpoena after the close of

   discovery, they did not agree that Vivint could pose entirely new requests to SecureNet.” (ECF

   No. 315 at 14 (emphases in original).) Alarm.com argues that “Vivint remains unable to point

   out any Subpoena request that calls for the Delaware Materials.” (ECF No. 315 at 14.) In

   response, Vivint argued that it “identified several requests in the subpoena that call for the

   [Delaware] Materials.” (ECF No. 321 at 14.) The court has reviewed the fourteen requests

   contained in the subpoena. (See ECF No. 295-2 at 6–7.) The court agrees with Alarm.com that it

   is unclear how the Delaware Materials are responsive to the requests contained in the subpoena.

   But as explained below, even assuming that the Delaware Materials are not responsive to the

   subpoena, Alarm.com has not shown that the Magistrate Judge’s decision was contrary to law or

   clearly erroneous.

          Alarm.com fails to recognize that the parties were required under the Federal Rules of

   Civil Procedure to seek court approval to extend discovery passed the deadline set by the court’s

   scheduling order. Rule 29(b) provides, in relevant part: “[u]nless the court orders otherwise, the

   parties may stipulate that . . . other procedures governing or limiting discovery be modified--but

   a stipulation extending the time for any form of discovery must have court approval if it would

   interfere with the time set for completing discovery . . . .” Fed. R. Civ. P. 29(b) (emphases

   added). “Rule 45 subpoenas are discovery devices subject to the Court’s scheduling order as

   well as applicable rules of procedure.” Taylor v. Grisham, No. 1:20-CV-00267-JB-JHR, 2020

   WL 3172708, at *1 (D.N.M. June 15, 2020). Thus, “under a plain reading of Rule 29, parties are

   allowed to agree to extend the time period” for responding to subpoenas “as long as such

   agreements do not interfere with the time set for completing discovery.” C.f., Janis v. Nelson,



                                                    13
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12494 Page 14 of 21



   No. CR 09-5019-KES, 2009 WL 5216898, at *8 (D.S.D. Dec. 30, 2009).

            Here, Alarm.com admits that “the parties agreed that Vivint could pursue the Subpoena

   after the close of discovery . . . .” (ECF No. 315 at 14 (emphases in original).) Lacking court

   approval, the parties’ agreement was, by definition, extrajudicial. This makes resolution of the

   present dispute difficult and allowed the Magistrate Judge considerable discretion on how to

   resolve the dispute.

            What is clear is that Alarm.com has not explained how Vivint’s “untimely request” to

   SecureNet constituted a burden to Alarm.com under Rule 26(c). How could it? Alarm.com, like

   Vivint, engaged in fact discovery passed the discovery deadline. Alarm.com cannot argue that it

   was burdened simply by virtue of the fact that Vivint made an untimely request on SecureNet.

            What Alarm.com is actually doing is asking the court to do one of two things. Either it is

   asking the court to sanction Vivint for failing to obey the scheduling order, or it is asking the

   court to find that the parties entered into an extrajudicial agreement, and is asking this court find

   that the Magistrate Judge clearly erred by failing to impose a sanction for Vivint’s failure to

   adhere to the terms of this agreement. As explained below—based on the posture of this case,

   and the governing Rule 72(a) standard—the court declines to do either.

            Rule 16(f) provides that “[o]n motion or on its own, the court may issue any just orders,

   including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to obey

   a scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(C). In the court’s view, Rule 16(f),

   rather than Rule 26(c), would have been a better mechanism to address Vivint’s having made an

   “untimely new request.” (ECF No. 295 at 3.) Alarm.com is represented by sophisticated counsel.

   Alarm.com did not move under Rule 16(f), so the court declines to issue any order under Rule

   16(f).



                                                     14
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12495 Page 15 of 21



          Alarm.com is also, in essence, arguing that the Magistrate Judge clearly erred by not

   holding Vivint to the terms of the parties’ extrajudicial agreement. But as discussed above, under

   Rule 29, any agreement that interferes with the time set for completing discovery must have

   court approval. Because the parties never received court approval, the agreement that Vivint

   could pursue the Subpoena after the close of discovery was invalid at the outset. The question for

   this court is—even assuming the parties formed a definite agreement, and assuming Vivint

   breached the terms of that agreement—whether the Magistrate Judge clearly erred by failing to

   issue a protective order based on Vivint’s breach.

          Based on this court’s research, there is little, if any, authoritative guidance establishing

   the proper remedy for the unique circumstances this case presents. The rules do not contemplate

   that parties will engage in any fact discovery passed a court-imposed deadline based only on a

   stipulation. The rules do not allow the parties, without court approval and passed a court-

   imposed deadline, to engage in fact discovery to the extent the parties did in this case. (See ECF

   No. 295-9 at 2.)

          What is clear is that “magistrates are afforded broad discretion in

   resolving discovery disputes . . . .” Kozak v. Office Depot, Inc., No. 16-CV-943, 2020 WL

   913750, at *2 (W.D.N.Y. Feb. 24, 2020). By engaging in such extensive fact discovery passed

   the discovery deadline without court approval, the parties forced the Magistrate Judge to wade

   into unchartered territory to resolve their dispute. Even assuming Vivint breached the terms of

   the (extrajudicial) agreement, the court cannot conclude that the Magistrate Judge clearly erred in

   declining to issue a protective order because it was within her discretion to decide that the terms

   of a stipulation that was void ab initio were unenforceable.

          If Alarm.com were entitled to a protective order solely on the basis that Vivint’s



                                                    15
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12496 Page 16 of 21



   narrowing of the SecureNet subpoena constituted an “untimely new request,” much of the

   discovery that occurred passed the fact discovery deadline could also be subject to challenge.

   The Magistrate Judge, in the exercise of her discretion, may have decided that the interests of

   judicial economy weighed in favor denying Alarm.com’s Motion for Protective Order in order to

   prevent opening a pandora’s box of other “untimely” discovery challenges.

      III.      Alarm.com’s Argument that the Documents are Not in the Possession or Custody of
                SecureNet

             In its Motion to the Magistrate Judge, Alarm.com argued that “the documents are not in

   the possession of custody of SecureNet. It also lacks control over the documents as it does not

   have ‘the legal right to obtain the subject documents on demand’ from counsel due to the

   SecureNet protective order.” (ECF No. 295 at 3 (quoting Gottlieb v. Wiles, 143 F.R.D. 241, 252

   (D. Colo. 1992).) According to Alarm.com, “[t]he Delaware court entered [a] Stipulated

   Protective Order on July 13, 2017.” (ECF No. 295-1 at 3.) Relevant here, the Protective Order

   provides that “[p]rotected Information shall not be distributed, disseminated or otherwise

   produced by a Receiving Party, except for transmission to qualified recipients, without the

   written permission of the producing party, or, in the alternative, by further order of the Court.”

   (ECF No. 295-10 at 17.)

             The Magistrate Judge rejected Alarm.com’s argument, finding that “Plaintiff submitted a

   declaration from SecureNet’s President . . . confirming SecureNet’s ability to comply with the

   subpoena.” (ECF No. 315-2 at 7.)

             In its objection to this court, Alarm.com argues that “[w]ithout dispute, SecureNet itself

   has neither possession nor custody of the documents. They are in the possession of SecureNet’s

   outside counsel and subject to Delaware District Court’s confidentiality order.” (ECF No. 315 at

   14.) Alarm.com also argued that “SecureNet itself cannot obtain [the documents] at all, let alone


                                                      16
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12497 Page 17 of 21



   ‘on demand’, because to do so would violate the Delaware order” and argued that “[t]he

   documents are not obtainable from SecureNet under Rule 34(a)(1).” (ECF No. 315 at 14; see

   also 315 at 13 (“A subpoena pursuant to Fed. R. Civ. P. 45 and 34 is expressly limited to

   documents in the ‘possession, custody, or control’ of the respondent.” (citing Fed. R. Civ. P.

   34(a)(1)).

          Rule 34(a)(1) provides that “[a] party may serve on any other party a request within the

   scope of Rule 26(b) . . . to produce and permit the requesting party or its representative to

   inspect, copy, test, or sample,” among other things, “designated documents,” “in the responding

   party’s possession custody, or control.” Fed. R. Civ. P. 34(a)(1)(A). “Rule 34 itself is limited to

   parties to the action.” 8A Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Fed. Prac. &

   Proc. Civ. § 2204. “[B]ut the 1991 amendment to Rule 45 allows a virtually identical procedure

   to obtain material from nonparties.” Id. The 1991 amendment provides, in relevant part: “The

   non-party witness is subject to the same scope of discovery under this rule as that person would

   be as a party to whom a request is addressed pursuant to Rule 34.” Fed. R. Civ. P. 45, advisory

   committee notes, 1991 Amendments.

          The court agrees with Alarm.com that under Rule 45, a subpoena is limited to documents

   in the possession of the respondent. But the appropriate mechanism to challenge the subpoena on

   the grounds that SecureNet does not possess the Delaware Materials is through Rule 45—not

   Rule 26(c).

          What Alarm.com is really arguing is that the Delaware Materials are subject to the

   Delaware District Court’s confidentiality order, and that any production of those materials by

   SecureNet would violate that order. Rule 45(d)(3)(A)(iii) is the appropriate rule to make this

   challenge. Relevant here, Rule 45(d) provides that “[o]n timely motion, the court for the district



                                                    17
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12498 Page 18 of 21



   where compliance is required must quash or modify a subpoena that . . . requires disclosure of

   privileged or other protected matter, if no exception or waiver applies.” Fed. R. Civ. P.

   45(d)(3)(A)(iii). Alarm.com, as a party to the protective order, would almost certainly have

   standing to quash the subpoena in the district where compliance is sought. See 8A Charles A.

   Wright, Arthur R. Miller & Mary Kay Kane, Fed. Prac. & Proc. Civ. § 2459 (“Ordinarily a party

   has no standing to seek to quash a subpoena issued to someone who is not a party to the

   action, unless the objecting party claims some personal right or privilege with regard to the

   documents sought. This personal right or privilege standard has been recognized in numerous

   cases.”).)

             The question for this court becomes whether the Magistrate Judge’s decision that

   Alarm.com “failed to demonstrate the requisite annoyance, embarrassment, oppression, or undue

   burden or expense” based on its argument that SecureNet does not possess the Delaware

   Materials was contrary to law. The court holds that the Magistrate Judge’s decision was not

   contrary to law because Alarm.com failed to meet its burden of demonstrating how it would be

   unduly burdened simply by virtue of the fact that SecureNet does not formally possess the

   documents at issue.

       IV.      Alarm.com’s Arguments Related to Relevance

             In its Motion to the Magistrate Judge, Alarm.com argued that “the requested expert

   reports and briefs are not relevant to any claim or defense in this case.” (ECF No. 295 at 3.) In

   response to this argument, Vivint argued to the Magistrate Judge that “Alarm.com’s analysis of”

   “a patent license agreement between Alarm.com and Vivint” “is highly relevant to at least each

   party’s damages analysis where that very same agreement is critical to reasonable royalties.”

   (ECF No. 296 at 2.) At oral argument, Vivint argued to the Magistrate Judge that “Vivint, if it



                                                    18
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12499 Page 19 of 21



   proves infringement, can receive damages of no less than a reasonably royalty,” and argued that

   “the rates paid by the licensee for use of other patents comparable to the patents in suit should be

   considered.” (ECF No. 313 at 74–75.)

           The Magistrate Judge rejected Alarm.com’s argument, reasoning that “[t]he court agrees

   with Plaintiff that at this point it is premature to find that the evidence sought is irrelevant to the

   claims and potential damages.”4 (ECF No. 315-2 at 7.)

           In its objection to this court, Alarm.com argued that it “demonstrated good cause for the

   issuance of a protective order in that the Delaware Materials, which concern a different litigation

   about different patents and an expert not retained in this action, are entirely irrelevant here.”

   (ECF No. 315 at 12. (emphases in original).) Alarm.com argues that “[t]he test for determining

   good cause [under Rule 26(c)] is whether the burden the moving party faces without the

   protective order outweighs the burden the non-moving party would face if the order were

   issued.” (ECF No. 315 at 11.) Alarm.com argues that the Magistrate Judge’s order is contrary to

   law because it “fails to apply this balancing test.” (ECF No. 315 at 12.)

           Vivint argues that Alarm.com’s expert in the SecureNet case conducted investigation and

   “analysis of a license agreement entered into between Alarm.com and Vivint that will likely be

   the central focus of the parties’ reasonably royalty analysis in this case.” (ECF No. 321 at 11.)

           “Rule 26(c) provides that for good cause shown, the court ‘may make any order which

   justice requires to protect a party or person from annoyance, embarrassment, oppression, or

   undue burden or expense.’” Rofail v. United States, 227 F.R.D. 53, 54 (E.D.N.Y. 2005). “It is the

   party seeking a protective order who has the burden to show good cause for a protective order.”


   4
     Nothing in the Delaware district court’s confidentiality order prevented Magistrate Judge Romero from making
   this finding. (See ECF No. 295-10 at 22 (“By entering this order and limiting disclosure of information from this
   case, the Court does not intend to preclude another court from finding that information may be relevant and subject
   to disclosure in another case.”).)

                                                            19
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12500 Page 20 of 21



   E.E.O.C. v. Kansas City S. Ry., No. 99-2512-GTV, 2000 WL 33157343, at *1 (D. Kan. Aug. 16,

   2000) (citation omitted). “To establish good cause, that party must submit ‘a particular and

   specific demonstration of fact, as distinguished from stereotyped and conclusory

   statements.’” Id. (quoting Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n. 16, 101 S.Ct. 2193, 68

   L.Ed.2d 693 (1981)). “If the movant successfully establishes good cause for protection, the court

   may then balance the countervailing interests to determine whether to exercise discretion and

   grant the order.” Id. (emphases added) (citation omitted); see also Hasbrouck v. BankAmerica

   Hous. Servs., 187 F.R.D. 453, 455 (N.D.N.Y.) (“if the movant establishes good cause for

   protection, the court may balance the countervailing interests to determine whether to exercise

   discretion and grant the order.”)).

          “District courts review a magistrate judge’s relevance determinations for ‘abuse

   of discretion.’” Estate of Najera-Aguirre v. Cty. of Riverside, No. EDCV18762DMGSPX, 2019

   WL 6898944, at *2 (C.D. Cal. Aug. 22, 2019) (citation omitted). “A magistrate judge abuses her

   discretion ‘only when her decision is based on an erroneous conclusion of law or where the

   record contains no evidence on which she rationally could have based that decision.’” Id.

   (citation omitted).

          Here, the Magistrate Judge considered the parties’ arguments and concluded that Vivint

   had presented sufficient argument to show that the materials may be relevant to “potential

   damages.” (See ECF No. 315-2 at 7.) In concluding that the materials may be relevant, the

   Magistrate Judge implicitly weighed the parties’ arguments and found that Alarm.com had not

   met its burden of establishing that the Delaware Materials lacked any relevance to the case.

   Alarm.com has not demonstrated that the Magistrate Judge’s decision was based on an erroneous

   conclusion of law. What’s more, the court has reviewed the record and concludes that the



                                                   20
Case 2:15-cv-00392-CW-CMR Document 341 Filed 08/06/20 PageID.12501 Page 21 of 21



   Magistrate Judge was presented with sufficient evidence on which she rationally could have

   decided that the Delaware Materials may be relevant to “potential damages.” Alarm.com has not

   established that the Magistrate Judge abused her discretion. Nor has Alarm.com established that

   the Order was clearly erroneous or contrary to law.

                                              Conclusion

          For the foregoing reasons, the court OVERRULES Alarm.com’s Rule 72(a) objection as

   it relates to Alarm.com’s Motion for Protective Order. Thus, Alarm.com is not entitled to a

   protective order under Rule 26(c).

          In this court’s view, Vivint’s receipt from SecureNet of the information that Vivint

   requested pursuant to the November 9, 2018, subpoena is subject to the Delaware Protective

   Order—meaning Vivint is precluded from disseminating the contents of that information

   publicly.



   DATED August 6, 2020.



                                                         BY THE COURT:



                                                         ___________________________

                                                         Clark Waddoups
                                                         United States District Judge




                                                  21
